                       Case 20-15173-RAM          Doc 14      Filed 05/14/20     Page 1 of 5
                                       United States Bankruptcy Court
                                       Southern District of Florida
In re:                                                                                   Case No. 20-15173-RAM
Midtown Campus Properties, LLC                                                           Chapter 11
         Debtor
                                         CERTIFICATE OF NOTICE
District/off: 113C-1           User: covington               Page 1 of 3                   Date Rcvd: May 12, 2020
                               Form ID: 309F1                Total Noticed: 93


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 14, 2020.
db             +Midtown Campus Properties, LLC,     782 NW 42nd Ave.,     Suite 550,     Miami, FL 33126-5548
aty             Dana Lee Robbins,    201 North Florida Avenue,     Tampa, FL 33626
aty            +Jesse E Summers,    50 N. Laura Street, Suite 3000,      Jacksonville, FL 32202-3658
95689692       +AVP Construction Inc.,    18338 NW 68th Ave.,     Unit J,     Hialeah, FL 33015-3431
95689687       +Advanced Reprographics, Inc.,     2207-A NW 13th St,     Gainesville, FL 32609-3453
95689688       +Alachua County,    12 SE 1st Street,    Gainesville, FL 32601-6826
95689689       +Argos USA LLC,    2858 Sidney Ave,    Orlando, FL 32810-5134
95689690       +Asset Campus Housing,    950 Corbindale Rd.,     Suite 300,     Houston, TX 77024-2849
95689693       +Becker & Poliakoff, P.A.,     1 E. Broward Blvd.,     #1800,    Fort Lauderdale, FL 33301-1876
95689694       +Bob Barricades,    921 Shotgun Road.,     Fort Lauderdale, FL 33326-1983
95689695        Bozeman Services,    7499 NE 132nd Place,     Eastlake Weir, FL 32133
95689696       +Brooks Building Solutions,     4501 Beverly Ave.,     Jacksonville, FL 32210-2006
95689697       +C. David Coffey, P.A.,    300 E. University Ave.,      Suite 110,    Gainesville, FL 32601-3460
95689698       +C.E. Windows & Doors,    9500 E. Calusa Club Dr.,      Miami, FL 33186-1816
95689712        CRQ Florida, Inc.,    dba Blue Furniture Solutions,      16518 SW 6th St,     Hollywood, FL 33027
95689699        Capital Steel, Inc.,    6260 S Tex Point,     Delray Beach, FL 33448
95689700       +Carolinas Construction Solutions,     PO Box 791638,     Charlotte, NC 28206-7926
95689701       +Cellucrete Corporation,    11905 NW 99th Ave.,     Hialeah, FL 33018-2937
95689702       +Century Plumbing Wholesale, Inc.,     901 SW 69th Ave.,      Miami, FL 33144-4730
95689703       +Champ Plumbing Corp.,    3555 NW 52nd St.,     Miami, FL 33142-3242
95689704       +Chofers.com,    4815 NW 79th Ave.,    #6,    Miami, FL 33166-5437
95689705        City Electric Supply Company,     PO Box 609521,     Orlando, FL 32860-9521
95689706       +City of Gainesville,    200 E. University Ave.,      Gainesville, FL 32601-3400
95689707       +City of Miami,    444 SW 2 Ave,    Miami, FL 33130-1910
95689708       +Clay Electric Cooperative, Inc.,     11530 NW 39th Ave.,      Gainesville, FL 32606-4905
95689709       +College Park Group, LLC,    782 NW 42nd Ave.,     Suite 550,     Miami, FL 33126-5548
95689710       +Composite Construction Systems, Inc.,      5300 Transport Blvd.,     Columbus, GA 31907-1918
95689711       +Cox Communications, Inc.,     PO Box 771906,    Detroit, MI 48277-1906
95689713       +Deluxe for Business,    PO Box 742572,     Cincinnati, OH 45274-2572
95689715       +Door One USA,    2011 NE 31st Ave.,    Gainesville, FL 32609-2506
95689716       +Espirito Santo Graphics,    275 University Dr.,      Miami, FL 33134-6732
95689717        Fabulous Cleaning Services Inc.,     8230 NW 112th Place,      Bronson, FL 32621
95689718        Federal Express,    POB 660481,    Dallas, TX 75266-0481
95689719       +Federal Insurance Company,     202B Hall’s Mill Road,     PO Box 1650,
                 Whitehouse Station, NJ 08889-1650
95689720       +Ferguson Enterprises, LLC,     PO Box 100286,    Atlanta, GA 30384-0286
95689721       +Fidelity Title Insurance Company,     9100 Dadeland Blvd.,      Suite 904,    Miami, FL 33156-7826
95689722       +First Insurance Funding Corp.,     POB 7000,    Carol Stream, IL 60197-7000
95689723       +Florida Coatings Pro, LLC,     7461 SW 56th St.,     Miami, FL 33155-5505
95689725       +Fraste Construction Corp.,     12805 SW 84th Ave Rd,     Miami, FL 33156-6514
95689731       +GRU,   301 SE 4th Ave.,    Gainesville, FL 32601-6857
95689726       +Gale Insulation,    14501 NW 57th Ave,     Unit 109,    Opa Locka, FL 33054-2375
95689727       +Gator Gypsum, Inc.,    PO Box 930189,     Atlanta, GA 31193-0189
95689728       +Graybar,    1015 S. Main St.,    Gainesville, FL 32601-7926
95689729       +Greco Aluminum Railings,    9410 Eden Ave.,     Hudson, FL 34667-5202
95689730       +Greenberg Traurig, P.A.,    Attn: Ricardo Fraga, Esq.,        333 SE 2nd Ave.,     Suite 4400,
                 Miami, FL 33131-3238
95689732       +HD Supply Construction & Industrial,      11416 NW Hwy 441,     Gainesville, FL 32653-8006
95689733       +Hicks Asphalt Paving & Concrete,     6758 SW CR 344,     Bell, FL 32619-1803
95689734       +Holman, Inc.,    1225 Ellis Rd. S,    Jacksonville, FL 32205-6311
95689735       +Interior/Exterior Building Supply, LP,      727 S. Cortez St.,     New Orleans, LA 70119-6908
95689738       +JC Pro Builder’s, LLC,    1504 NW 4th St,     Gainesville, FL 32601-4225
95689741       +JSC Systems, Inc.,    5021 Steep Ave.,     Jacksonville, FL 32216-6085
95689737       +Jago Drywall and Framing 777, Inc.,     3461 SW 2nd Ave.,      Apt 416,    Gainesville, FL 32607-2890
95689739       +John’s Creek Florida Remodeling, LLC,      10360 Medlock Bridge Rd.,      Suite F,
                 Duluth, GA 30097-5927
95689740       +Joseph 305 Windows,    631 NW 177th St.,     Miami, FL 33169-6981
95689742       +Lawn Enforcement Agency, Inc.,     4802 SW 85th Ave.,     Gainesville, FL 32608-5263
95689744       +Magnolia Drywall, LLC,    3003 NW 128th Rd.,     Gainesville, FL 32609-4003
95689746       +Mogas Investment, Inc.,    2627 NW 43rd St.,     Suite 300,     Gainesville, FL 32606-7484
95689747       +Multi Assistance Services, Inc.,     8950 SW 74th Court,      24th Floor,    Miami, FL 33156-3171
95689748       +One Stop Painting & Flooring, Inc.,     PO Box 5054,     Ocala, FL 34478-5054
95689751       +PGAL,    3131 Briarpark, Suite 200,    Houston, TX 77042-3793
95689749        Parking Boxx,    761 Main St. E,    Unit 4,    Milton, ON L9T 3Z3
95689750       +Pedreiras, Inc.,    c/o Mark E. Buechele, Esq.,      PO Box 552135,
                 Fort Lauderdale, FL 33355-2135
95689752       +Premier Plumbing and Leak,     Detection, LLC,    4605 NW 6th St.,      Suite F,
                 Gainesville, FL 32609-1772
95689753       +RDG Midtown, LLC,    782 NW 42nd Ave.,     Suite 550,    Miami, FL 33126-5548
95689754        Rise & Shine Blinds,    19501 W Country Club Dr.,      #2615,    Gainesville, FL 32609
95689755       +Roger Benedeti,    c/o Mark E. Buechele, Esq.,     PO Box 552135,     Fort Lauderdale, FL 33355-2135
95689756       +Roofing & Renovation of Florida LLC,      1440 Massaro Blvd.,     Tampa, FL 33619-3006
95689757       +Roofing & Renovations of Florida,     13423 Little Gem Cir.,      Fort Myers, FL 33913-7924
95689758       +Sauer Incorporated,    11223 Phillips Pkwy Dr. E,      Jacksonville, FL 32256-1574
                            Case 20-15173-RAM                Doc 14       Filed 05/14/20          Page 2 of 5



District/off: 113C-1                  User: covington                    Page 2 of 3                          Date Rcvd: May 12, 2020
                                      Form ID: 309F1                     Total Noticed: 93


95689760             +Signal 88 LLC,   PO Box 8246,    Omaha, NE 68108-0246
95689761             +Simpson Gumpertz & Heger,    480 Totten Pond Rd.,     Waltham, MA 02451-1908
95689762             +Southeastern Concrete Plumbing, Inc.,     2303 SW 112th St.,     Gainesville, FL 32607-1227
95689763             +Speedy Concrete Cutting, Inc.,     2579 NW 19th St.,    Fort Lauderdale, FL 33311-3406
95689764             +St. Augustine Parish Land, LLC,     1738 W. University Ave.,     Gainesville, FL 32603-1839
95689765             +Strickland Supplies, Inc.,    8355 Arlington Expressway,      Jacksonville, FL 32211-6364
95689766             +Sunpass Operations,    POB 613069,    Ocoee, FL 34761-3069
95689767             +Team Kodiak Electrical Solutions, Inc.,     9 Olive Circle,     Ocala, FL 34472-3109
95689768             +The Bosch Group, Inc.,    1931 NW 150th Ave.,     Suite 110,    Hollywood, FL 33028-2873
95689771             +US Attorneys’ Office,    99 NE 4th St,    Miami, FL 33132-2145
95689772             +US Bank Global Corporate Trust,     225 E. Robinson St.,     Suite 250,   Orlando, FL 32801-4309
95689770             +Universal Engineering Services,     PO Box 25316,    Tampa, FL 33622-5316
95689773             +Waste Pro,   PO Box 865189,    Orlando, FL 32886-5218
95689774             +Zimmer Construction Consultants, P.A.,     129 NW 13th St #20,     Boca Raton, FL 33432-1635

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: pbattista@gjb-law.com May 13 2020 02:27:12        Paul J. Battista, Esq,
                 100 SE 2 St #4400,    Miami, FL 33131
smg             EDI: FLDEPREV.COM May 13 2020 06:03:00       Florida Department of Revenue,    POB 6668,
                 Tallahassee, FL 32314-6668
smg             EDI: IRS.COM May 13 2020 06:08:00       IRS,   POB 7346,    Philadelphia, PA 19101-7346
ust            +E-mail/Text: USTPRegion21.MM.ECF@usdoj.gov May 13 2020 02:30:38        Office of the US Trustee,
                 51 S.W. 1st Ave.,    Suite 1204,    Miami, FL 33130-1614
95689686        E-mail/Text: amscbankruptcy@adt.com May 13 2020 02:31:08        ADT Security Services,
                 PO Box 371878,    Pittsburgh, PA 15250-7878
95689691        EDI: CINGMIDLAND.COM May 13 2020 06:08:00       AT&T,    Bankruptcy Dept.,   PO Box 309,
                 Portland, OR 97207
95689696       +E-mail/Text: ebenson@brookssolutions.net May 13 2020 02:31:09        Brooks Building Solutions,
                 4501 Beverly Ave.,    Jacksonville, FL 32210-2006
95689724        EDI: FLDEPREV.COM May 13 2020 06:03:00       Florida Department of Revenue,    5050 W Tennessee St,
                 Tallahassee, FL 32399-0100
95689745       +E-mail/Text: mdtcbkc@miamidade.gov May 13 2020 02:30:40        Miami-Dade County Tax Collector,
                 140 West Flagler Street,    Room 101,    Miami, FL 33130-1559
95689759        E-mail/Text: atlreorg@sec.gov May 13 2020 02:30:43        Securities And Exchange Commission,
                 3475 Lenox Road N.E. # 1000,     Atlanta, GA 30326-1232
95689769       +E-mail/Text: USTPRegion21.MM.ECF@usdoj.gov May 13 2020 02:30:38
                 United States Trustee - Miami,     51 SW 1st Ave # 1204,    Miami, FL 33130-1614
                                                                                               TOTAL: 11

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
95689736*       ++INTERNAL REVENUE SERVICE,    CENTRALIZED INSOLVENCY OPERATIONS,   PO BOX 7346,
                   PHILADELPHIA PA 19101-7346
                 (address filed with court: Internal Revenue Service,     Po Box 21126,   Philadelphia, PA 19114)
95689685       ##+305 Power Corp.,   7918 SW 165th Ct.,    Miami, FL 33193-5818
95689714       ##+Direct Plus, LLC,   806 Douglas Rd.,    Suite 900,   Miami, FL 33134-2090
95689743       ##+LP Construction, Inc.,    3150 SW 7th St.,   Ocala, FL 34474-1961
                                                                                               TOTALS: 0, * 1, ## 3

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 14, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING
                       Case 20-15173-RAM        Doc 14     Filed 05/14/20     Page 3 of 5



District/off: 113C-1          User: covington             Page 3 of 3                  Date Rcvd: May 12, 2020
                              Form ID: 309F1              Total Noticed: 93


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 12, 2020 at the address(es) listed below:
              Dana Lee Robbins   on behalf of Creditor     U.S. Bank National Association, as Trustee under
               Trust Indenture dated January 1, 2019, Florida Development Finance Corporation drobbins@burr.com,
               jmorgan@burr.com
              Jesse E Summers   on behalf of Creditor    U.S. Bank National Association, as Trustee under Trust
               Indenture dated January 1, 2019, Florida Development Finance Corporation esummers@burr.com,
               sguest@burr.com
              Office of the US Trustee    USTPRegion21.MM.ECF@usdoj.gov
              Paul J. Battista, Esq    on behalf of Debtor    Midtown Campus Properties, LLC
               pbattista@gjb-law.com,
               gjbecf@gjb-law.com;chopkins@gjb-law.com;jzamora@gjb-law.com;gjbecf@ecf.courtdrive.com;vlambdin@gj
               b-law.com
                                                                                             TOTAL: 4
                         Case 20-15173-RAM                  Doc 14      Filed 05/14/20           Page 4 of 5

Information to identify the case:
Debtor
                  Midtown Campus Properties, LLC                                   EIN 47−3672213
                  Name


United States Bankruptcy Court Southern District of Florida
                                                                                   Date case filed for chapter 11 5/8/20
Case number: 20−15173−RAM


Notice of Chapter 11 Bankruptcy Case
For the debtors listed above, a case has been filed under chapter 11 of the Bankruptcy Code. This notice has important
information about the case for creditors, debtors, and trustees, including information about the meeting of creditors
and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot sue,
assert a deficiency, repossess property, or otherwise try to collect from the debtor. Creditors cannot demand repayment from
debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and
attorney's fees.

Confirmation of a chapter 11 plan may result in a discharge of debt. A creditor who wants to have a particular debt excepted from
discharge may be required to file a complaint in the bankruptcy clerk's office within the deadline specified in this notice. (See box
8 below for more information.)

You may want to consult an attorney to protect your rights. The bankruptcy clerk's office staff cannot give legal advice.
Do not file this notice with any proof of claim or other filing in the case.
WARNING TO DEBTOR: WITHOUT FURTHER NOTICE OR HEARING THE COURT MAY DISMISS YOUR CASE FOR
FAILURE OF THE DEBTOR TO APPEAR AT THE MEETING OF CREDITORS OR FAILURE TO TIMELY FILE REQUIRED
SCHEDULES, STATEMENTS OR LISTS.


1. Debtor's Full Name                Midtown Campus Properties, LLC
2. All Other Names Used
   in the Last 8 Years
3. Address                           782 NW 42nd Ave.
                                     Suite 550
                                     Miami, FL 33126
4. Debtor's Attorney                 Paul J. Battista Esq                                    Contact phone (305) 349−2300
    (or Pro Se Debtor)               100 SE 2 St #4400
                                     Miami, FL 33131
    Name and address
5. Bankruptcy Clerk's                US Bankruptcy Court                                     Hours open 8:30 a.m. − 4:00 p.m.
   Divisional Office Where           301 North Miami Avenue, Room 150                        Contact Phone (305) 714−1800
   Assigned Judge is                 Miami, FL 33128
   Chambered
    Documents filed conventionally in paper may be filed at any bankruptcy clerk's            Note: Pursuant to Administrative Order
    office location. Documents may be viewed in electronic format via CM/ECF at               2020−07, until further notice the clerk's
    any clerk's office public terminal (at no charge for viewing) or via PACER on             office is CLOSED to the public for
    the internet accessible at www.pacer.gov (charges will apply). Case filing and            in−person filings.
    unexpired deadline dates can be obtained by calling the Voice Case
    Information System toll−free at (866) 222−8029. As mandated by the
    Department of Homeland Security, ALL visitors (except minors accompanied                  Clerk of Court: Joseph Falzone
    by an adult) to any federal building or courthouse, must present a current,               Dated: 5/12/20
    valid, government issued photo identification (e.g. drivers' license, state
    identification card, passport, or immigration card.)

6. *MEETING OF CREDITORS*            June 11, 2020 at 12:00 PM                                    *MEETING WILL BE HELD BY
   The debtor's representative                                                                          TELEPHONE*
   must attend the meeting to        The meeting may be continued or adjourned
   be questioned under oath.         to a later date. If so, the date will be on the court   Trustee: Office of the US Trustee
   Creditors may attend, but         docket.                                                 Call in number: 866−915−4419
   are not required to do so.
                                                                                             Participant Code: 6071331
Local Form 309F1 USBC SDFL (Corporations or Partnerships) (03/30/2020) Notice of Chapter 11 Bankruptcy Case                     page 1
                       Case 20-15173-RAM                  Doc 14        Filed 05/14/20           Page 5 of 5

Debtor Midtown Campus Properties, LLC                                                                  Case number 20−15173−RAM

7. Proof of Claim Deadline           Deadline for all creditors to file a proof of claim               Filing deadline: 7/17/20
                                     (except governmental units):
                                     Deadline for governmental units to file a proof                   Filing deadline: 11/4/20
                                     of claim:

   When Filing Proofs of
   Claim: Claims may be              Deadlines for Filing Proof of Claim:
   delivered or mailed to the        A proof of claim is a signed statement describing a creditor's claim. A proof of claim form
   clerk's office. Creditors with    may be obtained at www.flsb.uscourts.gov or any bankruptcy clerk's office.
   internet access have the
   option to use the electronic      Your claim will be allowed in the amount scheduled unless:
   claims filing program on the
   court website at                          • your claim is designated as disputed, contingent, or unliquidated;
   www.flsb.uscourts.gov to                  • you file a proof of claim in a different amount; or
   electronically file a proof of            • you receive another notice.
   claim.
                                     If your claim is not scheduled or if your claim is designated as disputed, contingent, or
                                     unliquidated, you must file a proof of claim or you might not be paid on your claim and you
                                     might be unable to vote on a plan. You may file a proof of claim even if your claim is
                                     scheduled. You may review the schedules at the bankruptcy clerk's officei or online at
                                     www.pacer.gov

                                     Secured creditors retain rights in their collateral regardless of whether they file a proof of
                                     claim. Filing a proof of claim submits the creditor to the jurisdiction of the bankruptcy court,
                                     with consequences a lawyer can explain. For example, a secured creditor who files a proof
                                     of claim may surrender important nonmonetary rights, including the right to a jury trial. The
                                     deadline for filing objections to claims will be established pursuant to Local Rule
                                     3007−1(B)(1).
                                     Filing Deadline for a Creditor with a Foreign Address: The deadlines for filing proofs of
                                     claim in this notice apply to all creditors. If you are a creditor receiving a notice mailed to a
                                     foreign address, you may file a motion asking the court to extend the deadline to file a proof
                                     of claim. See also box 9 below.
8. Exception to Discharge          If § 523 applies to your claim and you seek to have it excepted from discharge, you must start
   Deadline                        a judicial proceeding by filing a complaint by the deadline stated below.
    The bankruptcy clerk's office
   must receive a complaint and Deadline for Filing the Complaint: 08/10/2020
   any required filing fee by the
   following deadline. Writing a
   letter to the court or judge is
   not sufficient.

9. Creditors with a Foreign          Consult an attorney familiar with United States bankruptcy law if you have any questions
   Address                           about your rights in this case.

10. Filing a Chapter 11              Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not
    Bankruptcy Case                  effective unless the court confirms it. You may receive a copy of the plan and a disclosure
                                     statement telling you about the plan, and you may have the opportunity to vote on the plan.
                                     You will receive notice of the date of the confirmation hearing, and you may object to
                                     confirmation of the plan and attend the confirmation hearing. Unless a trustee is serving, the
                                     debtor will remain in possession of the property and may continue to operate its business.
11. Option to Receive Notices        1) EBN program open to all parties. Register at the BNC website
    Served by the Clerk by           bankruptcynotices.uscourts.gov, OR 2) DeBN program open to debtors only. Register by
    Email Instead of by U.S.         filing with the Clerk of Court, Local Form "Debtor's Request to Receive Electronically Under
    Mail                             DeBN Program". There is no charge for either option. See also Local Rule 9036−1(B) and
                                     (C).
12. Translating Services             Language interpretation of the meeting of creditors will be provided to the debtor at no cost,
                                     upon request to the trustee, through a telephone interpreter service. Persons with
                                     communications disabilities should contact the U.S. Trustee's office to arrange for translating
                                     services at the meeting of creditors.
13. Discharge of Debts               Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all
                                     or part of your debt. See 11 U.S.C. §1141(d). A discharge means that creditors may never
                                     try to collect the debt from the debtor except as provided in the plan. If you want to have a
                                     particular debt owed to you excepted from the discharge and § 523 applies to your claim,
                                     you must start a judicial proceeding by filing a complaint and paying the filing fee in the
                                     bankruptcy clerk's office by the deadline in box 8.

Local Form 309F1 USBC SDFL (Corporations or Partnerships) Notice of Chapter 11 Bankruptcy Case                            page 2
